This appeal is here on the libellant’s application for further appellate review following an Appeals Court decision reversing an order of the Probate Court allowing her counsel fees. Gailis v. Gailis, Mass. App. Ct. (1973).a We agree with the reasoning and conclusion of the Appeals Court opinion and thus agree that the order of the Probate Court allowing the libellant’s ap*833plication for an allowance must be reversed.
Barry D. Greene for the libellant.
Kenneth J. Elias for the libellee.

So ordered.


 295 N.E. 2d 175.